MEMORANDUM **
Raul Gomez and Maria Adriana Perez, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“U”) order pretermitting their applications for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for review.
*651Petitioners contend that the IJ pretermitted their cancellation of removal applications based on several errors of law. We lack jurisdiction to review any of these claims because Petitioners did not present them to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004) (holding that 8 U.S.C. § 1252 mandates exhaustion of legal claims).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.